636 S.E.2d 565 (2006)
STATE of North Carolina
v.
Willie FORREST, III.
No. 270A04-2.
Supreme Court of North Carolina.
November 17, 2006.
Roy Cooper, Attorney General, by Kevin L. Anderson, Assistant Attorney General, for the State.
Irving Joyner, Durham, for defendant-appellant.
Robert P. Mosteller, Cooperating Attorney for the American Civil Liberties Union of North Carolina and the North Carolina Academy of Trial Lawyers, amici curiae.
PER CURIAM.
Having reconsidered this case on remand from the Supreme Court of the United States in light of Davis v. Washington, 547 U.S. ___, 126 S.Ct. 2266, 165 L.Ed.2d 224, the opinion of the Court of Appeals reported at 164 N.C.App. 272, 596 S.E.2d 22 (2004) is vacated. We further conclude that this matter is now moot due to defendant's death and thus allow the State's motion to dismiss defendant's appeal.
VACATED AND DISMISSED AS MOOT.